Citation Nr: 1531474	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  08-35 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for a left upper extremity disorder, to include degenerative joint disease (DJD) and neuropathy, to include as secondary to service-connected degenerative disc disease of the cervical spine and as a qualifying chronic disability due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty for training from July 1984 to September 1984, and on active duty from October 2005 to August 2007.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the appeal in January 2012 and January 2014.


FINDINGS OF FACT

1.  The Veteran's left shoulder DJD was incurred in service.  

2.  The Veteran does not have left upper extremity neuropathy or any other such neurological disability that can be related to service, his service-connected degenerative disc disease of the cervical spine, or any other service-connected disability, and does not have a left upper extremity disorder resulting from undiagnosed illness or diagnosed illness without conclusive pathophysiology or etiology.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left shoulder DJD have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for left upper extremity neuropathy, to include as secondary to service-connected degenerative disc disease of the cervical spine and as a qualifying chronic disability due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in March 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations of his claimed left shoulder disability in January 2009 and March 2012, and another medical opinion by a VA examiner in August 2014.  These examinations and their associated reports, along with the August 2014 report, were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining the March 2012 and August 2014 VA medical reports, the AOJ substantially complied with the Board's January 2012 and January 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his February 2008 claim, June 2008 notice of disagreement, and November 2008 substantive appeal, the Veteran contends that he first developed left shoulder and upper extremity problems during his service in Iraq and continued to have such problems after service.  He asserts that he was not treated for the pain in Iraq because he believed that it was a temporary result of wearing body armor, that he did not want to be sent home early for medical reasons, as his unit's tour had just been extended as part of the troop surge and morale in his section was very low, and that he was able to deal with the pain.  In his November 2008 substantive appeal, the Veteran further described having pain and numbness of the left arm, with involuntary twitching and cramping up, and that he believed his condition might be secondary to his service-connected cervical degenerative disc disease with disc herniation, C6-C7.

In this case, the Board finds that service connection for left shoulder DJD must be granted, but that service connection for neuropathy or any other neurological disability of the left upper extremity must be denied.

Service treatment records do not reflect complaints or treatment related to the left shoulder.  However, the Veteran's service records reflect that he was awarded the Combat Action Badge, and therefore served in combat.  Also, his contentions of having left shoulder pain that began during his service in Iraq, but not reporting it for the reasons he asserted, are consistent with the circumstances, conditions, and hardships of his combat service.  Moreover, the Veteran filed his service connection claim for upper back and left shoulder problems in February 2008, approximately six months after his separation from service.  Resolving reasonable doubt in his favor, the Board finds that the Veteran's left shoulder pain and problems began during service and continued thereafter until the date he filed his claim.

Also, the Veteran is currently service-connected for cervical degenerative disc disease with disc herniation, C6-C7. 

However, the weight of the probative evidence in this case reflects current left shoulder DJD related to his in-service left shoulder symptoms, but that the Veteran does not have any neuropathy or other, separate neurological disorder of the left upper extremity related to service, his cervical spine disability, or any other service-connected disability.

There are two VA examination reports, dated in January 2009 and March 2012, and a medical opinion dated in October 2014, that were provided in connection with the claim on appeal.  

On January 2009 VA examination, the Veteran reported that he no left shoulder joint problems, but had left arm problems related to what he believed was muscles and nerves from his neck condition.  He reported a deep achiness underneath his shoulder muscle in the back, which radiated to the triceps area, that it was a constant problem, and that it interfered with his work.  On physical examination, the left shoulder joint was normal with no laxity or tenderness felt.  On strength with manual muscle testing, the Veteran had 4+/5 triceps on the left compared to the right, and otherwise, 5/5.  There was no atrophy in the left upper extremity, and he did not have any reports of change in sensation to light touch, vibration, or position in the left upper extremity compared to the right.  Deep tendon reflexes were 2/4 in both upper extremities.

On electromyography (EMG)/nerve conduction study (NCS) testing, the impression was "Normal study," with no electrodiagnostic evidence of a left upper extremity radiculopathy, including no evidence of a left C7 radiculopathy, and no electrodiagnostic evidence of bilateral median or ulnar mononeuropathies.  The diagnosis was cervical spine degenerative disc disease with no left shoulder pathology found on examination, and no radiculopathy or mononeuropathy found on EMG study of the left upper extremity.

On March 2012 VA examination, the Veteran reported deep pain in the posterior aspect of the shoulder blade.  On examination, he had full range of motion of the shoulder with good strength, and normal reflexes and two-point discrimination in the hand.  The Veteran reported that his left upper extremity bothered him most when he held his arms extended or riding his motorcycle.  He denied any pain in the left shoulder joint, and stated that it did not bother him when lying on it.  There was noted to have been no functional loss and/or functional impairment of the shoulder and arm on examination, and no functional loss for the left upper extremity; however, shoulder arthritis was noted.  The examiner stated that there was no left shoulder or left upper extremity condition, but that the Veteran appeared to have a sensory neuropathy in the C7 distribution, and that the degenerative changes seen in the left shoulder were not the cause of his symptoms. 

In an August 2014 medical opinion, a VA examiner noted that the Veteran was not at that time and had not in the past been treated for any left upper extremity sensory neuropathy or radiculopathy, and was not followed for, treated for, or diagnosed with an undiagnosed illness, although he had been followed closely at a VA facilities and for other problems.  The examiner noted the Veteran's March 2012 cervical spine and left shoulder X-rays, and stated that the cervical spine X-ray findings were adequate to support a diagnosis of cervical spine degenerative disc disease, but not to support a diagnosis of C7 sensory neuropathy, and that the left shoulder X-ray findings were adequate to support a diagnosis of left shoulder degenerative changes, but did not provide a rationale to diagnose a left cervical sensory neuropathy.

After extensively reviewing the record and discussing the relevant medical evidence, the examiner opined that the Veteran's C7 sensory neuropathy was not causing any left upper extremity symptomatology; that no left upper extremity symptomatology existed that was attributable C7 sensory neuropathy; that no left upper extremity symptomatology existed that was not attributable to Veteran's left shoulder degenerative changes; that the etiology of Veteran's left upper extremity disorder was his left shoulder degenerative changes; and that no symptoms were attributed to an undiagnosed illness.  The examiner based his opinions on the facts that there was no diagnosis of a left C7 sensory neuropathy, that left shoulder degenerative changes were the sole diagnosis for the Veteran's left shoulder, that his EMG for the left upper extremity had been normal, and that the Veteran was not assessed as having an undiagnosed illness.

The most probative evidence of whether the Veteran has either left shoulder DJD or any neuropathy or any other neurological disorder of the left upper extremity related to either service or a service-connected disability is the August 2014 VA examiner's medical report.  That examiner determined that that the etiology of Veteran's left upper extremity disorder was his left shoulder degenerative changes, and that no left upper extremity symptomatology existed that was not attributable to Veteran's left shoulder degenerative changes; in this regard, the earliest X-rays or diagnostic testing of the Veteran's left shoulder were in March 2012.  Again, the Board finds the Veteran's assertions of left shoulder symptomatology in service and continuing after to be credible.  As the most probative medical evidence relates the Veteran's left shoulder symptomology to his currently diagnosed left shoulder DJD, resolving reasonable doubt in the Veteran's favor, the Board finds that such current left shoulder DJD is related to his in-service shoulder problems.  Therefore, service connection for left shoulder DJD is warranted.  

However, the weight of the probative evidence does not reflect that any left upper extremity neuropathy or other neurological disorder is related to service or a service-connected disability.  The most probative evidence regarding this matter is the August 2014 VA examiner's report, which reflects the opinions that the Veteran's C7 sensory neuropathy was not causing any left upper extremity symptomatology, and that no left upper extremity symptomatology existed that was attributable C7 sensory neuropathy.  Again, the examiner noted the Veteran's March 2012 cervical spine and left shoulder X-rays, and acknowledged that they supported diagnoses of cervical spine degenerative disc disease and left shoulder degenerative changes, but explained that, however, they did not support a diagnosis of C7 sensory neuropathy.   He also noted that the Veteran was not at that time and had not in the past been treated for any left upper extremity sensory neuropathy or radiculopathy, even while being followed closely at a VA facilities and for other problems.  He further explained that that there was no diagnosis of a left C7 sensory neuropathy, as his EMG for the left upper extremity had been normal.  In this regard, the bases of the examiner's explanations are consistent with the evidence of record; again, the January 2009 VA EMG/NCS results revealed a normal study with no evidence of a left upper extremity radiculopathy, left C7 radiculopathy, or bilateral median or ulnar mononeuropathies.

The Board notes the conflicting statement of the March 2012 VA examiner that there was no left shoulder or left upper extremity condition, but that the Veteran appeared to have a sensory neuropathy in the C7 distribution.  However, the examiner did not explain this statement in light of the January 2009 VA EMG/NCS results.  The examiner's assessment thus appears inconsistent with the diagnostic evidence of record, with no explanation of this discrepancy.  The Board therefore finds the March 2012 VA examiner's opinion to be of less probative value than that of the August 2014 VA examiner.  

The Board notes that the Veteran's assertions of some neurological symptoms of his left upper extremity, such as pain and numbness of the left arm, involuntary twitching, and cramping up, and his contentions that his condition might be secondary to his service-connected cervical degenerative disc disease with disc herniation, C6-C7.  However, in this case, the determination of whether the Veteran has a clinically ascertainable neurological disorder of the left upper extremity, or any left upper extremity symptoms related to his service-connected cervical spine disability, is one that is medical in nature, and requires medical expertise to make.  Therefore, the Veteran is not competent to make any such determinations.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, even if the Veteran were in some way competent to make any such determination, the Board would find it to be greatly outweighed by the expert opinions of the March 2014 and January 2009 VA examiners.  

Thus, the weight of the evidence reflects that the Veteran did not have left upper extremity neuropathy or any other neurological disorder of the left upper extremity at the time of his February 2008 claim for benefits and has not had one at any time since.  Therefore, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Finally, the Board notes that the issue of whether the Veteran has a left upper extremity disorder as a qualifying chronic disability due to an undiagnosed illness has been raised by the record.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  However, the extensive medical record, including all three VA examinations, while reflecting conflicting assessments of the Veteran's left upper extremity disorder, does not reflect any undiagnosed illness or diagnosed illness without conclusive pathophysiology or etiology; the Veteran's left upper extremity symptoms have consistently been related to either DJD or neuropathy from the cervical spine.  See 38 C.F.R. § 3.317(a).  Moreover, the August 2014 VA examiner specifically opined that the Veteran's left upper extremity symptoms were the result of diagnosed left shoulder DJD, and that no left upper extremity symptoms were attributed to an undiagnosed illness, citing the fact that the Veteran was not assessed as having an undiagnosed illness, and had not been followed for, treated for, or diagnosed with an undiagnosed illness, even while being followed closely at a VA facilities and for other problems.  

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left shoulder DJD was incurred in service.  However, the evidence weighs against a finding that the Veteran has left upper extremity neuropathy or any other such neurological disability that can be related to service, his service-connected degenerative disc disease of the cervical spine, or any other service-connected disability.  Accordingly, service connection for left shoulder DJD must be granted, but service connection for left upper extremity neuropathy must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for left shoulder DJD is granted.

Service connection for left upper extremity neuropathy, to include as secondary to service-connected degenerative disc disease of the cervical spine and as a qualifying chronic disability due to an undiagnosed illness, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


